DETAILED ACTION
Allowable Subject Matter
Claims 1 -20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Re claim 1 and 11, these claims have been amended to correct the 112 issues concerning multiple bit error rate thresholds. Hence, the claim now recites:
“generating and provide, at the control output, an amplifier control signal for controlling gains for the one or more optical amplifiers, to cause the gains to be above a lower gain threshold and below a upper gain threshold;….
wherein the lower gain threshold is configured so that causing the gains to be above the lower gain threshold results in the amplified optical signals being sufficiently strong that a bit error rate of the transceiver is below a first error rate threshold; and
wherein the upper gain threshold is configured so that causing the gains to be below the upper gain threshold results in amplified spontaneous emission (ASE) noise of the optical amplifiers being sufficiently low that the bit error rate threshold”. 
Hence, from the claim limitation, the control signal for controlling the gains is such that the gains are to be placed between two thresholds, the two thresholds are determined by the bit error rate threshold. It clarifies the definition of the two thresholds to be:
“wherein the lower gain threshold is configured so that causing the gains to be above the lower gain threshold results in the amplified optical signals being sufficiently strong that a bit error rate of the transceiver is below a first error rate threshold; and
wherein the upper gain threshold is configured so that causing the gains to be below the upper gain threshold results in amplified spontaneous emission (ASE) noise of the optical amplifiers being sufficiently low that the bit error rate threshold”. 

While portions of prior art disclose the control the gains of amplifiers in order to bring about bit error rates goals and threshold, the disclosure of operating between upper and lower gain thresholds defined by a bit error rate within the environment of the optical switching system. 
The following patents and patent applications are cited to show the state of the art with respect to control of optical amplifiers:
(US-20040131353, US-20020048066, US-20190165877, US-20190140418, US-20180205485, US-20160094307, US-20150280391, US-20100123949, US-20070291349, US-20180262292, US-20190115977, US-20060177229, US-20210075674, US-20080152051, US-20060020996, US-7873274,  US-7715092, US-6330378)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA THERESA NGO MOTSINGER whose telephone number is (571)270-7488.  The examiner can normally be reached on 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637